Citation Nr: 1529533	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  09-03 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for major depressive disorder, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at law


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel 



INTRODUCTION

The Veteran served on active duty from March 1967 to February 1969.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a July 2008 rating decision of the VA Regional Office (RO) in Togus, Maine that denied entitlement to an evaluation in excess of 20 percent for major depressive disorder.  The appellant resides within the jurisdiction of the St. Petersburg, Florida VA RO.

The Veteran was scheduled for a Travel Board hearing in May 2015 but cancelled his appearance in correspondence dated in April 2015.

In December 2014 a "Notice of Disagreement" was received disagreeing with the effective date of the award for major depressive disorder.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is indicated prior to disposition of the issue on appeal.  In this regard, in September 2014 the Veteran wrote to his then representative requesting that the representative obtain his mental health records in support of his claim.  In the letter, he identified Mark K. Poff, a psychiatrist, as the provider, along with the provider's address, and also enclosed a signed VA form 10-5345, Request for and Authorization to Release Medical or Health Information.  There is no indication in the record that the named provider was contacted for records.  As such, it appears that there are outstanding pertinent clinical records that must be requested before adjudication of the claim.  

The record also reflects that the Veteran has received VA outpatient treatment for his major depressive disorder through the Togus, Maine VA facility.  The most recent VA clinical data of record date through October 2014.  As VA has constructive possession of records prepared thereafter, they must be retrieved and associated with the other evidence on file.  See Bell v. Derwinski, 2 Vet.App. 611.  Therefore, records dating since November 2014 should be requested from the Togus, Maine Outpatient Clinic and associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he sign authorizations identifying the names and addresses of all providers who have treated him for major depression since 2007, to include Dr. Mark K. Poff.  This includes identifying treatment provided by any VA health care provider.  After securing the necessary releases, the RO should request this information, if not already of record.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Request outpatient records from the Togus, Maine dating from November 2014 to the present and associate with the claims folder.  If appellant has had any additional VA treatment, he should notify the RO so that all pertinent records may be requested.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  After taking any further development deemed appropriate, the RO should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the appellant and his representative must be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


